Church, Y. C.
As I indicated from the bench, I have decided that the deed in this case should be sot aside, as it is evident from the deed itself and the testimony in the case that it was altered after execution, and I direct that a new deed be prepared, giving the property in question to Henry Wittnebert and Anna Wittnebert as tenants in common and not joint tenants.
As to the money withdrawn from the bank, I am of the opinion that Henry Wittnebert had the benefit of it, and I, therefore, shall dismiss the petition for its return to him.
As to the third phase of the question, it appears that the complainant himself tore down the buildings and removed the machinery, and he has no claim as to this.
1 have waited for briefs of counsel in this matter quite patiently and have decided to wait no longer.